Citation Nr: 1027414	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability. 

2.  Entitlement to an initial rating in excess of 10 percent for 
thoracolumbar spine strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to August 2008. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in part, denied the Veteran's claim of 
entitlement to service connection for a bilateral hand 
disability, and granted service connection for thoracolumbar 
spine strain and assigned a 10 percent disability evaluation.  
While a statement of the case and supplemental statement of the 
case has been issued for other issues which were adjudicated in 
the October 2008 rating decision, the Veteran has only perfected 
appeals (i.e. by filing VA Form 9's, substantive appeal) as to 
the two issues listed on the cover sheet. 

In May 2010, the Veteran presented testimony in a videoconference 
hearing before the undersigned.  A copy of the transcript has 
been associated with the claims folder.

The issue of an increased rating for Meniere's disease to include 
hearing loss, left ear, and tinnitus has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of an initial rating in excess of 10 percent for 
thoracolumbar spine strain 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

At his May 2010 hearing, prior to the promulgation of a decision 
in the appeal, the Veteran requested to withdraw his claim for 
service connection for a bilateral hand disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran as to the claim for service connection for a bilateral 
hand disability have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. 
§ 20.204.  At his May 2010 hearing, the Veteran withdrew his 
claim for service connection for a bilateral hand disability on 
the record, and, hence, there remains no allegations of errors of 
fact or law for appellate consideration of this issue. 
Accordingly, the Board does not have jurisdiction to review this 
claim and it is dismissed.

Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal as to service connection for a bilateral hand 
disability is dismissed.

REMAND

During his May 2010 hearing, the Veteran indicated that he had 
been examined by a private examiner for his spine disability.  
The record was held open for thirty days for the Veteran to 
obtain that record.  However, to date, the Veteran has not 
submitted the pertinent record.  Because VA is on notice that 
there is a record that may be applicable to the Veteran's claim 
and because it may be of use in deciding the claim, this record 
is relevant and must be obtained and associated with the claims 
file.  38 C.F.R. § 3.159(c)(1) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran was afforded 
examinations for his spine disability July 2008 and June 2009 by 
the same examiner.  He asserts that during the first examination, 
a goniometer was not present and during the second examination, a 
goniometer was present but not used.   See 38 C.F.R. § 4.46 
(2009).  He further contends that there was no repetitive 
testing.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if 
VA provides the Veteran with an examination in a service 
connection claim, the examination must be adequate).  Under these 
circumstances, the Veteran should be afforded a new examination 
by a different examiner than the one who performed the earlier 
spine examinations to ascertain the current level of severity of 
the thoracolumbar spine strain. 

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, obtain his private spine 
evaluation.  All efforts to obtain this 
record must be detailed in the claims 
folder.  

If the RO is unable to secure this 
record, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009).

2.	Schedule a VA spine examination to 
determine the current nature and 
severity of the Veteran's thoracolumbar 
spine disability by an examiner who has 
not previously examined him.  The 
claims file should be reviewed and that 
review should be indicated in the 
examination report.  

Specifically, the examiner should 
provide the following information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
his thoracolumbar spine strain.

(b)  Provide ranges of motion of the 
thoracolumbar spine.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995). The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(d)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
thoracolumbar spine strain. 
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
require rest prescribed by a physician 
and treatment by a physician.

(e)  Describe any neurological 
impairment (and any symptoms the 
impairment produces) resulting from the 
thoracolumbar spine disability 
including any bowel and bladder 
abnormalities, and characterize the 
level of impairment caused by any 
radiculopathy of the upper and lower 
extremities (complete paralysis, severe 
incomplete paralysis, moderately severe 
incomplete paralysis, moderate 
incomplete paralysis, or mild 
incomplete paralysis).

(f)  State what impact, if any, the 
Veteran's thoracolumbar spine 
disability has on his employment and 
daily living activities.  In addition, 
the examiner should provide an opinion 
as to whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected 
thoracolumbar spine disability. 

(g) The examiner should indicate that a 
goniometer was used during the 
examination, and if one was not used, 
state the reasons why it was not.  

3.	Notify the Veteran that it is his 
responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the Veteran 
of any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim.  If action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


